Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to the following patentably distinct species: A) The container and method species of claims 1-5, 8-15 and 18-20; and B) the database system and method species of claims 6-7 and 16-17. The species are independent or distinct because Species A pertains to a container and Species B pertains to a database system of an information system. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The search and expertise for containers on one hand and a database information system on the other are too varied to be handled by a single examiner versed in one or the other area.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Richard Clarke on February 12, 2021 a provisional election was made without traverse to prosecute the invention of Species A, s 1-5, 8-15 and 18-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-7 and 16-17 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The disclosure is objected to because of the following informalities: Some terms do not seem to be properly capitalized, as at least “QR Code”, “Bar code” and “Virtual Reality” are not seen to merit capitalization.  
Appropriate correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “Bar codes” in line 5 is improperly capitalized, and “or the like in line 5 is indefinite legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claims 5 and 15 are objected to because of the following informalities: In each of claims 5 and 15, line 2 of each, the capitalization of “Code”(twice) and “Bar” is not seen as proper. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 10 and claim 11, 
In each of claims 3 and 13, lines 1-2, “said plurality of the same or different seeds” lack antecedent basis. In line 3 of each claim, “the orifices in said inner support circular disk” lacks antecedent basis from indicated parent claim 1 or 11. 
In each of claims 5 and 15, line 2 of each, the Markush group as written is indefinite and should be --includes one of a QR code identifier, a bar code label and virtual reality readable label--.
In claim 20, line 4, “seeds in bulk, seeds in seed straws, or seeds in paper packets” is an improper Markush group and should be --one of seeds in bulk, seeds in seed straws, and seeds in paper packets--. In lines 8-15, each method is an option and “Step 4” is not four different steps as set forth but rather one step 4 that is alternatively provided. All options should under Step 4.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8-12, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (2016/0060021) in view of Sibley (9,878,821). Lau discloses a seed preservation and storage container comprising a container (Figure 10) having a top .
As to claim 11, for the reasons given above, the method of providing the structure would similarly have been obvious. 
As to claims 2 and 12, Lau discloses the support structure having a plurality of orifices therein. To provide the support structure of a circular disk shape is not by itself In re Dailey et al., 149 USPQ 47. 
  As to claims 5 and 15, Sibley discloses the electronically readable label of a bar code, and the other two options are disclosed by applicants to be obviously interchangeable. 
As to claims 8 and 18, Sibley further discloses removing air from the container and filling the container with an inert gas to protect the content from spoilage (see column 12, lines 39-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the storage container of Lau with an inert gas in the manner of Sibley as claimed, as such a modification would predictably protect the content from spoilage. 
As to claims 9 and 19, Sibley further discloses including a pop top easy open lid (30) and a plastic lid (22) to a storage container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the storage container of Lau with a pop top easy open lid and a plastic lid in the manner of Sibley as claimed, as such a modification would predictably provide easy access to the interior portion and resealing of the container after opening. 
As to claim 10, official notice is taken that seeds provided in seed packs, seed packets and envelopes are well known and to provide discretely packaged seeds in tubes alternatively in one of seed packs, seed packets and envelopes would have been 
As to claim 20, Sibley further discloses refrigerating or freezing the content to preserve the content for long term storage. 

Claims 1-2, 5, 8-12, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (2016/0060021) in view of Sibley (9,878,821). Lau discloses a seed preservation and storage container comprising a container (Figure 10) having a top section (top portion of 10), a bottom section (bottom portion of 10), an interior portion (inside 10) and an exterior portion (outside 10), an inner surface (inner surface of 10) and an outer surface (outer surface of 10), a support structure (20) located in the interior portion capable of accepting, separating and securing a plurality of seeds, a plurality of seeds (located inside tubes 30, 40, 50) secured within the support structure, and a lid (170) capable to fit on the top section of the container wherein the container is hermetically sealed (airtight, see claim 8) for long term preservation and storage. Lau does not disclose a cylindrical container with an enamel coating on its inner surface, or an electronically readable label. However, Sibley discloses a preservation and storage container of a cylindrical container provided with an enamel coating (see column 12, lines 13-23) in its interior, and an electronically readable label (26 including 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer container of Lau as the entire outer container of Sibley as claimed, as such a modification would predictably protect the content for preservation and long term storage of the content, and provide the disclosed label for providing information relative to the container and its content.  
As to claim 11, for the reasons given above, the method of providing the structure would similarly have been obvious. 
As to claims 2 and 12, Lau discloses the support structure having a plurality of orifices therein. To provide the support structure of a circular disk shape is not by itself any more than a support structure of a particular shape that  of itself is not a matter of new and unexpected invention. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See In re Dailey et al., 149 USPQ 47. 
  As to claims 5 and 15, Sibley discloses the electronically readable label of a bar code, and the other two options are disclosed by applicants to be obviously interchangeable. 
As to claims 8 and 18, Sibley further discloses removing air from the container and filling the container with an inert gas to protect the content from spoilage (see column 12, lines 39-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the storage container of Lau with an inert gas in the manner of Sibley as claimed, as such a modification would predictably protect the content from spoilage. 
As to claims 9 and 19, Sibley further discloses including a pop top easy open lid (30) and a plastic lid (22) to a storage container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the storage container of Lau with a pop top easy open lid and a plastic lid in the manner of Sibley as claimed, as such a modification would predictably provide easy access to the interior portion and resealing of the container after opening. 
As to claim 10, official notice is taken that seeds provided in seed packs, seed packets and envelopes are well known and to provide discretely packaged seeds in tubes alternatively in one of seed packs, seed packets and envelopes would have been obvious to one of ordinary skill in the art as a substitution of conventional seed packages. 
As to claim 20, Sibley further discloses refrigerating or freezing the content to preserve the content for long term storage. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claims 1 or 2 and 11 or 12 above, and further in view of Paine (722,881). Lau discloses tubular containers (30, 40 50) disposed within orifices (200) of an inner support (20), but not having the tubes as paper straw construction. However, Paine discloses a paper straw construction (any one of Figures 5-7) serving as a paper tube container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the seeds in a different but analogous and long-known tubular container such as the paper straw of Paine as claimed, as such a modification would predictably provide a different but not new seed container not providing any new or unexpected result. Paine further discloses printed matter information disposed on the tubular container, and the employment of another  electronically readable label in the manner of Sibley to provide the printed matter would fail to distinguish any new or unexpected result. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claims 1 and 11 above, and further in view of Mohns (8,240,494). Lau discloses a seed preservation and storage container, but not with the interior as a compartmented bulk arrangement. However, Mohns discloses a seed storage container .

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG